 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CALDWELL,                                    No. 2:19-cv-00679 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER
14    V. FOSS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

20          On October 22, 2019, the undersigned issued Findings and Recommendations

21   recommending dismissal due to petitioner’s failure to respond to court orders or take any action to

22   prosecute this case. ECF No. 11. Prior, petitioner had neither filed an opposition, nor a statement

23   of non-opposition, to respondent’s motion to dismiss within the requisite deadline, nor responded

24   to the court’s order to show cause for failure to prosecute or comply with the court’s orders. Id.

25   Petitioner has now filed a motion for extension of time to file objections to the undersigned’s

26   Findings and Recommendations and to file a response to respondent’s motion to dismiss. ECF

27   No. 12. Petitioner states his reasons for his request and failure to timely respond have been due to

28   prison lock downs, or some type of modified lock down, due to an alleged gun in prison; power
                                                       1
 1   outage; petitioner’s transfers from different facilities; and his ignorance of the law. Id. The court

 2   will afford petitioner an opportunity to respond to respondent’s motion to dismiss. However,

 3   petitioner need not file objections to the October 22, 2019 Findings and Recommendations as

 4   these will be vacated. However, petitioner shall take care to comply with the court’s deadlines

 5   and orders or risk a recommendation that this action be dismissed for failure to prosecute and/or

 6   to follow a court order pursuant to Federal Rules of Civil Procedure 41(b).

 7          Petitioner has also requested the appointment of counsel. ECF No. 13. There currently

 8   exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner,

 9   105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

10   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

11   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

12   would be served by the appointment of counsel at the present time.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. The Findings and Recommendations issued October 22, 2019 (ECF No. 11), is

15   VACATED;

16          2. Petitioner’s motion for appointment of counsel (ECF No. 13) is denied without

17   prejudice to a renewal of the motion at a later stage of the proceedings;

18          3. Petitioner’s request for an extension of time (ECF No. 12) is granted;

19          4. Petitioner shall file an opposition or statement of non-opposition to respondent’s

20   motion to dismiss within thirty days from the date of this order;

21          5. Respondent reply, if any, shall be filed and served within fourteen days thereafter; and

22          6. Petitioner is further warned that failure to comply with this order will result in a

23   recommendation that this action be dismissed without prejudice.

24   Dated: November 28, 2019
                                                 /s/ Gregory G. Hollows
25                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        2
